Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that we are unable to determine from the record whether or not the fall of Joahanna Grubert was caused by her foot having become caught between planks fastened upon the bridge by the defendant. Unless the fall was so caused — rather than by merely stumbling against such planks — the verdict in our opinion is contrary to the weight of the evidence on the present record. All concur, except Thompson, J., who dissents and votes for affirmance. Present —• Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.